DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/5/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 2-3 and 11 are objected to because of the following informalities:   	claim 2, lines 1-2 recites “wherein material of the anode is indium tin oxide” which should be corrected to recite “wherein a material of the anode is indium tin oxide;”
claim 3, lines 1-2 recites “wherein material forming the anode reflective layer is …” which should be corrected to recite “wherein a material forming the anode reflective layer is …;” and
a high molecular polymer.” 	  Appropriate correction is required.

Allowable Subject Matter
Claims 1-11 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display panel wherein “the light emitting diode structure further comprising an anode reflective layer, the anode reflective layer located under the anode and electrically insulated from the anode through a reflective insulation layer; and a quantum dot thin film located between the anode and the anode reflective layer” as recited in claim 1. 	The closest prior art references, Mori et al., US PGPub. 2010/0194717 and Okutani et al. US PGPub. 2007/0126358 both fail to teach an anode reflective layer located under the anode and electrically insulated from the anode through a reflective insulation layer; and a quantum dot thin film located between the anode and the anode reflective layer. 	Claims 2-11 are also allowed for further limiting and depending upon allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NDUKA E OJEH/Primary Examiner, Art Unit 2892